Case 2:20-cv-09091-PA-AS Document 63-30 Filed 08/23/21 Page 1 of 5 Page ID #:3321




                  EXHIBIT 36




                                                                                 345
                                                                De Lilly Decl. Ex. 36
        Case
8/23/2021             2:20-cv-09091-PA-AS Document 63-30Amazon.com:
                                                          Filed 08/23/21
                                                                    Thrive Page 2 of 5 Page ID #:3322
                     Hello
  Skip to main content                                              All
                                                                                                                                                       Hello, Sign in        Returns       0
                     Select your address                                                                                                               Account & Lists       & Orders


     All    Best Sellers           Customer Service                 Prime   New Releases   Pharmacy       Books      Fashion         Today's Deals                  Last-minute school supplies




  Thrive

     + Follow               HOME            HOT & COLD THERAPY                    ICE PACKS FOR COOLERS                AUTO EMERGENCY KITS                         FIRST AID KITS




                                                                                                      First Aid Kit 291 Pieces
                                                                                                      Packed with hospital grade medical supplies for emergency
                                                                                                      and survival situations.

                                                                                                      3495 ($34.95/Count)
                                                                                                      $




      See products




      Gel Ice Cold Compress
      Reusable comfortable soft touch vinyl provides instant pain
      relief, rehabilitation and therapy.

      $
       1595 ($7.98/Count)




https://www.amazon.com/stores/Thrive/page/DDA3B2D0-2E6A-4967-AD0A-3B620F619801?ref_=ast_bln
                                                                                                      See p od cts                                                           3461/4
                                                                                                                                                            De Lilly Decl. Ex. 36
        Case
8/23/2021             2:20-cv-09091-PA-AS Document 63-30Amazon.com:
                                                          Filed 08/23/21
                                                                    Thrive Page 3 of 5 Page ID #:3323
                                                                        See products




                                                                        Complete Auto Emergency Kit
                                                                        Contains Jumper Cables, tools, Reflective Safety Triangle
                                                                        and more.

                                                                        $
                                                                         4995 ($49.95/Count)




      See products




      Bring some fun to your lunch box
      Great for kids or adults lunchbox and cooler

      1395
      $




                                                                        See products




https://www.amazon.com/stores/Thrive/page/DDA3B2D0-2E6A-4967-AD0A-3B620F619801?ref_=ast_bln
                                                                                                                                                 3472/4
                                                                                                                                De Lilly Decl. Ex. 36
        Case
8/23/2021            2:20-cv-09091-PA-AS Document 63-30Amazon.com:
                                                         Filed 08/23/21
                                                                   Thrive Page 4 of 5 Page ID #:3324




        See products                                                                          See products



                                                                                  Share

                                                                    Share this page with your friends.




                                                                             Back to top




 Get to Know Us                          Make Money with Us                                  Amazon Payment Products                                 Let Us Help You
 Careers                                 Sell products on                                    Amazon Rewards Visa                                     Amazon and COVID-
                                         Amazon                                              Signature Cards                                         19
 Blog
                                         Sell apps on Amazon                                 Amazon.com Store Card                                   Your Account
 About Amazon
                                         Become an Affiliate                                 Amazon Secured Card                                     Your Orders
 Sustainability
                                         Become a Delivery                                   Amazon Business Card                                    Shipping Rates &
 Press Center                            Driver                                                                                                      Policies
                                                                                             Amazon Business Line of Credit
 Investor Relations                      Start a package delivery                                                                                    Amazon Prime
                                         business                                            Shop with Points
 Amazon Devices                                                                                                                                      Returns &
                                         Advertise Your Products                             Credit Card Marketplace                                 Replacements
                                         Self-Publish with Us                                Reload Your Balance                                     Manage Your Content
                                                                                             Amazon Currency Converter                               and Devices
                                         Host an Amazon Hub
                                                                                                                                                     Amazon Assistant
                                         › See More Make Money
                                         with Us                                                                                                     Help




                                                                                English                  United States




 Amazon Music           Amazon              Amazon Drive                    6pm                          AbeBooks             ACX                              Alexa
 Stream millions        Advertising         Cloud storage                   Score deals                  Books, art           Audiobook Publishing             Actionable
 of songs               Find, attract,      from Amazon                     on fashion brands            & collectibles       Made Easy                        Analytics
                        and                                                                                                                                    for the Web
                        engage
                        customers

 Sell on Amazon         Amazon              Amazon Fresh                    AmazonGlobal                 Home Services        Amazon Ignite                    Amazon Web
 Start a Selling        Business            Groceries & More                Ship Orders                  Experienced          Sell your original               Services
 Account                Everything          Right To Your Door              Internationally              Pros                 Digital Educational              Scalable Cloud
                        For                                                                              Happiness            Resources                        Computing
                        Your Business                                                                    Guarantee                                             Services

 Audible                Book                Box Office Mojo                 ComiXology                   DPReview             East Dane                        Fabric
 Listen to Books &      Depository          Find Movie                      Thousands of                 Digital              Designer Men's                   Sewing,
 Original               Books With          Box Office Data                 Digital Comics               Photography          Fashion                          Quilting
 Audio                  Free                                                                                                                                   & Knitting
 Performances           Delivery
                        Worldwide



                                                                                                                                                     3483/4
 Goodreads              IMDb                IMDbPro                         Kindle Direct                Amazon               Prime Video Direct               Shopbop

https://www.amazon.com/stores/Thrive/page/DDA3B2D0-2E6A-4967-AD0A-3B620F619801?ref_=ast_bln
                                                                                                                                    De Lilly Decl. Ex. 36
        Case
8/23/2021          2:20-cv-09091-PA-AS Document 63-30Amazon.com:
                                                       Filed 08/23/21
                                                                 Thrive Page 5 of 5 Page ID #:3325
 Book reviews         Movies, TV               Get Info Entertainment             Publishing                    Photos                   Video Distribution              Designer
 &                    & Celebrities            Professionals Need                 Indie Digital & Print         Unlimited                Made Easy                       Fashion Brands
 recommendations                                                                  Publishing                    Photo Storage
                                                                                  Made Easy                     Free With Prime

 Amazon               Whole Foods              Woot!                              Zappos                        Ring                     eero WiFi                       Blink
 Warehouse            Market                   Deals and                          Shoes &                       Smart Home               Stream 4K Video                 Smart Security
 Great Deals on       America’s                Shenanigans                        Clothing                      Security                 in Every Room                   for Every Home
 Quality Used         Healthiest                                                                                Systems
 Products             Grocery Store

                      Neighbors                Amazon Subscription                PillPack                      Amazon                   Amazon Second Chance
                      App                      Boxes                              Pharmacy                      Renewed                  Pass it on, trade it in, give
                      Real-Time                Top subscription boxes –           Simplified                    Like-new                 it a second life
                      Crime                    right to your door                                               products
                      & Safety                                                                                  you can trust
                      Alerts




                                      Conditions of Use   Privacy Notice   Interest-Based Ads      © 1996-2021, Amazon.com, Inc. or its affiliates




https://www.amazon.com/stores/Thrive/page/DDA3B2D0-2E6A-4967-AD0A-3B620F619801?ref_=ast_bln
                                                                                                                                                               3494/4
                                                                                                                                              De Lilly Decl. Ex. 36
